

117 HR 1762 : Protecting Indian Tribes from Scams Act
U.S. House of Representatives
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1762IN THE SENATE OF THE UNITED STATESApril 19, 2021Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACTTo direct the Federal Trade Commission to submit to Congress a report on unfair or deceptive acts or practices targeted at Indian Tribes or members of Indian Tribes, and for other purposes.1.Short titleThis Act may be cited as the Protecting Indian Tribes from Scams Act.2.Protecting Indian Tribes from unfair or deceptive acts or practices(a)FTC report on unfair or deceptive acts or practices targeting Indian TribesNot later than 1 year after the date of the enactment of this Act, and after consultation with Indian Tribes, the Commission shall make publicly available on the website of the Commission and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on unfair or deceptive acts or practices targeted at Indian Tribes or members of Indian Tribes, including—(1)a description of the types of unfair or deceptive acts or practices identified by the Commission as being targeted at Indian Tribes or members of Indian Tribes;(2)a description of the consumer education activities of the Commission with respect to such acts or practices;(3)a description of the efforts of the Commission to collaborate with Indian Tribes to prevent such acts or practices or to pursue persons using such acts or practices;(4)a summary of the enforcement actions taken by the Commission related to such acts or practices; and(5)any recommendations for legislation to prevent such acts or practices.(b)Increasing awareness of unfair or deceptive acts or practices targeting Indian TribesNot later than 6 months after the date of the submission of the report required by subsection (a), the Commission shall update the website of the Commission to include information for consumers and businesses on identifying and avoiding unfair or deceptive acts or practices targeted at Indian Tribes or members of Indian Tribes.(c)Commission definedIn this section, the term Commission means the Federal Trade Commission.Passed the House of Representatives April 15, 2021.Cheryl L. Johnson,Clerk